Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 3, 2014

                                       No. 04-14-00599-CV

                               IN THE INTEREST OF B.R., et al,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02347
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
       On August 14, 2014, the trial court signed an order terminating Appellant’s rights to her
children B.R., et al. On August 22, 2014, Appellant filed a notice of accelerated appeal. See
TEX. R. APP. P. 26.1(b). The reporter’s record was due on September 2, 2014. See id. R.
35.1(b).
       On the due date, court reporter David R. Zarate filed a notification of late reporter’s
record. He indicated that his work load had prevented him from timely filing the reporter’s
record in this appeal; he asked for an extension of time to file the record until September 15,
2014.
        The children’s “need for permanence is the paramount consideration for [their] present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West Supp. 2012)).
        The reporter’s motion for extension of time to file the reporter’s record is GRANTED IN
PART. The reporter’s record must be filed with this court by September 12, 2014. See
TEX. R. APP. P. 35.3(c) (limiting an extension in an accelerated appeal to ten days). Because
“[t]he trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed,” TEX. R. APP. P. 35.3(c), the clerk of this court is directed to deliver a copy of this
order to the Honorable Charles Montemayor, Associate Judge of the 150th Judicial District
Court. See also TEX. R. APP. P. 28.4 (b) (providing that in appeals from orders terminating
parental rights, “the trial court must direct the official or deputy reporter to immediately
commence the preparation of the reporter’s record. The trial court must arrange for a
substitute reporter, if necessary.” (emphasis added)).




                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court